LACOMBE, Circuit Judge.
The points raised by relator’s counsel are as follows:
[1] 1. That the body of the relator was not actually produced in court on the return day. It is not infrequent practice, originating in cases where the alien has some contagious disease, to dispense wjth his production in the court, unless some purpose might be served by his attendance, such as opportunity to converse with counsel, it is contended that in this case such attendance was necessary in order that “the court might have an opportunity to see and converse with the immigrant, and from personal inspection judge as to whether she is a proper subject to be excluded.” Inasmuch as section 10 provides that in such cases as this the decision of the board of special inquiry, based upon the certificate of the medical officer, shall be final, the court is without authority to enter upon a personal inquiry as to whether the alien is a “proper subject to be excluded.” Therefore there is no necessity for the court to see and converse with her.
[2] 2. That there is no proper certification of the certificate and examination. So far as can be made out from the papers, the ground of this objection seems to be that although the return states under oath that the board of special inquiry was duly constituted, and that the certificate of the examining medical officers was duly made, the return does not show in detail the facts upon which it is stated that the certificate was duly made, to wit, that they were officers of the United States public health and marine hospital service; that each of them has had at least two years’ experience in the practice of his profession, etc. The point is not well taken.
J3] 3. A report of a physician stating that in his opinion the immigrant is not feeble-minded has been filed with the brief. Since the official certificate is final, it cannot be considered. Re Neuwirth (C. C.) 123 Fed. 347.
The writ is dismissed, and the alien is remanded.